Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US20080083333) (hereinafter “Yokoi”) in view of Tobin 3 (US3840402) (hereinafter “Tobin”)
Regarding claim 1, Yokoi reference teaches an apparatus for extracting entrained liquid droplets from a gaseous stream, comprising: a mesh mist elimination element (see Fig 2 and or Fig 3; item 31 is the filter) attached to a frame; the frame affixed to a shaft (see Fig 2; item 26 is the shaft), the shaft rotatably mounted in a separator vessel (see Fig 2; the separating vessel is the whole unit in which the shaft and eliminator is present); wherein the shaft, the frame and the mesh mist eliminator element are disposed in the separator vessel, the separator vessel comprising a fluid inlet (see Fig 2; item 13 is the inlet) on one side of a partition (see Fig 2; the partition is made by item 40 to 17c to 40a) disposed in the separator vessel (see Fig 2; item 13 is disposed on left side of the partition), the separator vessel (see Fig 2; item 17a is the outlet disposed on the other side of the partition), the partition in rotatable sealing contact with an exterior of the mesh mist eliminator element; and a motor coupled to the shaft (see Fig 2; the motor 23 is coupled to the shaft 26 to rotate the shaft and filter) to rotate the shaft and the mesh mist eliminator element. Yokoi is different from claim 1, in that it does not teach the axis of the shaft being vertical. Tobin 3 reference is directed to the same field of filtration (see title and or abstract). Tobin 3 reference further teaches a shaft having the axis of the shaft being vertical (see Fig 1 and or Fig 4; the shaft 20 is in vertical position having a vertical axis) to minimize the fluid interference in the drive mechanism by providing a vertical arrangement (see Col. 3 lines 47-50). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Yokoi reference and place the apparatus in a vertical position in order to minimize the fluid interference in the drive mechanism by providing a vertical arrangement as taught by Tobin 3.
Regarding claim 2, Yokoi and Tobin 3 reference teaches the apparatus of claim 1, Yokoi reference further teaches a backwashing spray (see Fig 2 and or paragraph 0044; item 51) in the apparatus. Yokoi reference does not teach the backwashing spray disposed inside the mesh mist eliminator element. Tobin 3 reference further teaches that the backwash spray is arranged inside the filter (see Fig 1 and or column 3 lines 52-67; item 16 is the nozzle spray inside the filter 13) in order to provide a high pressure jetting to facilitate cleaning by removing dirt and dust etc from the filter (see column 3 lines 52-67). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Yokoi reference to include the backwash spray of the Tobin 3 reference inside the mesh mist eliminator in order to provide a high pressure jetting to facilitate cleaning by removing dirt and dust etc from the filter as taught by Tobin 3.

Regarding claim 3, Yokoi reference teaches a method for extracting entrained liquid droplets from a gaseous stream (see paragraph 0016 and or paragraph 0017; the mist is removed/collected from air), comprising: moving the gas stream through a mesh mist elimination element from an exterior of the mesh mist elimination element to an interior thereof (see Fig 2; the air stream is sucked through an inlet 13 and passed through the mist eliminator 31), rotating the mesh mist elimination element (see Fig 2 and or paragraph 0016; the filter 31 attached to the shaft 26 is rotated) ; and collecting coalesced droplets of the entrained liquid on an interior wall of a separator vessel in which the mesh mist elimination element is disposed (see paragraph 0043 and or Fig 6; the droplets are collected by the wall portion above item 14 and then transferred to a recovery bag 45). Yokoi is different from claim 3, in that it does not teach the axis of rotation to be vertical. Tobin 3 reference is directed to the same field of filtration (see title and or abstract). Tobin 3 reference further teaches a shaft having the axis of the shaft being vertical (see Fig 1 and or Fig 4; the shaft 20 is in vertical position having a vertical axis) to minimize the fluid interference in the drive mechanism by providing a vertical arrangement. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Yokoi reference and place the apparatus in a vertical position in order to minimize the fluid interference in the drive mechanism by providing a vertical arrangement as taught by Tobin 3.
Regarding claim 4, Yokoi and Tobin 3 reference teaches the method of claim 3, Yokoi further teaches the rotation of the mist eliminator and flow rate of the gaseous stream as the air stream is passed through the filter of Yokoi reference having a flow rate.  As to the rate of rotating the mesh mist eliminator element correspondingly to the flow rate of the gaseous stream through the mesh mist eliminator element it is a result effective variable for a given flow rate and dust components of the gaseous flow. Accordingly, it would have been obvious to a person having ordinary skill at the time the invention was effectively filed to optimize the rotational speed of the mist eliminator with respect to the 
Regarding claim 5, Yokoi and Tobin 3 reference teaches the apparatus of claim 1, Yokoi further teaches the motor rotates at a speed (see paragraph 0043; the motor rotates the rotary filter 31 at 500 to 1000 rpm) and flow rate of the gaseous stream as the air stream is passed through the filter of Yokoi reference having a flow rate.  As to the speed of the motor corresponding to the flow rate of the gaseous stream through the mesh mist eliminator element it is a result effective variable for a given flow rate and dust components of the gaseous flow. Accordingly, it would have been obvious to a person having ordinary skill at the time the invention was effectively filed to adjust the speed of the motor with respect to the flow rate; and in doing so thereby adjusting the rate of rotation of the motor to the flow rate of the gaseous stream. See MPEP 2144.05 (ll) (A) and (B), it is prima facie obvious to optimize result effective variables. 
Response to Arguments
Applicant's arguments filed 04 May, 2021 have been fully considered but they are not persuasive. 
Applicant argument regarding amended claim 1 is considered. Applicant is reminded that the amended claim is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Tobin 3. The amended claim limitation “an axis of the shaft being vertical” is addressed using the Tobin 3 reference as the reference teaches a shaft having a vertical axis (see Fig 1 and or Fig 4; the shaft 20 is in vertical position having a vertical axis) and it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Yokoi reference and place the apparatus in a vertical position in order to minimize the fluid interference in the drive mechanism by providing a vertical arrangement as taught by Tobin 3.
(see paragraph 0040; the non-woven cloth constitutes a mesh).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the filter of the claimed invention operates somewhat differently than the mesh filter of Yokoi and the removal mechanism is directed to an alleged difference in operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Yokoi does not disclose changing the flow rate of the gas through the filter and the rotational speed of the filter. Applicant is reminded that the rotational speed of the filter changes by virtue of the fact that the speed of the motor changes (see paragraph 0043; the motor rotates the rotary filter 31 at 500 to 1000 rpm). Applicant is further reminded that it would have been obvious to a person having ordinary skill at the time the invention was effectively filed to optimize the rotational speed of the mist eliminator with respect to the flow rate; and in doing so thereby adjusting the rate of rotation of the mist eliminator to the flow rate of the gaseous stream and change in flow rate will be observed by a person of ordinary skill in the art. See MPEP 2144.05 (ll) (A) and (B), it is prima facie obvious to optimize result effective variables.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773